MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Sep 10 2020, 9:25 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
Bedford, Indiana                                         Attorney General of Indiana

                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kristen Joy McGuinness,                                  September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-460
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Mark A. Smith,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         32D04-1808-F5-99



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020                 Page 1 of 13
                                             Case Summary
[1]   Kristen McGuinness pled guilty to Level 5 felony causing death while operating

      a motor vehicle while intoxicated. The trial court sentenced her to four years in

      the Indiana Department of Correction (DOC), with one year suspended to

      probation, and ordered her driver’s license suspended for six years. She asserts

      that the trial court abused its discretion in sentencing her and challenges the

      length of her driver’s license suspension.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Around midnight on June 17, 2018, McGuinness, age nineteen, was driving her

      vehicle eastbound on US 40. She was alone in her car. McGuinness rear-

      ended a pick-up truck in which Brittany Fields was a passenger. The collision

      caused the pick-up to spin, enter the median, and roll over. Fields was ejected

      from the vehicle and landed in the lanes of US 40. McGuinness and Fields’s

      husband, Zane Fields, who had been driving the pick-up, were attempting CPR

      when Hendrick’s County Sheriff’s Department Deputy Andrew Thomas arrived

      on the scene. Zane told Deputy Thomas that he had observed a vehicle

      approaching from the rear at a high rate of speed so he switched lanes to allow

      it to pass but it struck their vehicle.


[4]   While speaking with McGuinness, Deputy Thomas detected the smell of

      alcohol on her breath. McGuinness told Deputy Thomas that a third car struck

      her vehicle and caused her to hit the pick-up, but Deputy Thomas saw no

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 2 of 13
      damage to the rear of McGuinness’s vehicle and Zane recalled only one set of

      headlights approaching. McGuinness provided a breath sample, which had a

      blood alcohol content of .15. She later provided a blood draw which indicated

      a blood alcohol concentration equivalent of .122 grams of alcohol per one

      hundred milliliters of her blood. Fields was transported to Indianapolis with

      significant head injuries as well as other serious injuries.


[5]   On June 18, 2018, the State charged McGuinness with Count 1, Level 6 felony

      operating while intoxicated causing serious bodily injury and Count 2, Class C

      misdemeanor minor consuming alcohol. McGuinness was arrested on June 18,

      2018 and posted bond the next day. She remained out on bond under enhanced

      pretrial supervision.


[6]   Fields died from her injuries on July 31, 2018, never having been released from

      the hospital. On August 14, 2018, the State moved to add Count 3, Level 5

      felony causing death while operating a motor vehicle while intoxicated, and

      Count 4, Level 5 felony causing death when operating a vehicle with a BAC of

      .08 or more. The State’s motion included an attached copy of alcohol testing

      results “for purposes of defendant’s mandatory license suspension.” Appellant’s

      Appendix at 25. On August 16, the trial court granted the motion and ordered

      McGuinness’s license “suspended immediately.” Id. at 26.


[7]   On December 2, 2019, McGuinness and the State entered into a plea agreement

      in which she pled guilty to Count 3, Level 5 felony operating while intoxicated

      causing death. The agreement provided for an open sentence with executed


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 3 of 13
      time not exceeding four years, and the State agreed to dismiss all remaining

      counts. At a guilty plea hearing that same date, the court accepted the plea and

      set the matter for a sentencing hearing on January 3, 2020.


[8]   At the sentencing hearing, Fields’s mother, Fields’s father, and Zane’s mother

      each made a statement to the court. Their statements reflected the pain and

      suffering that Fields endured while hospitalized and expressed the anguish and

      sadness that her death left in their lives. They also advised the court of Fields’s

      young son, who would be too young to remember her.


[9]   McGuinness presented the testimony of four witnesses: the human resources

      director at Indy Vet, where McGuinness worked at the time of the accident and

      was still employed, the owner of Indy Vet, and two longtime family friends.

      The testimony of the Indy Vet witnesses reflected that McGuinness was a

      reliable and good employee, had never come to work under the influence, and

      was helpful to other employees and that Indy Vet was willing to employ

      McGuinness with stipulations related to having a felony conviction. Written

      testimony from others reflected that McGuinness was a trustworthy person, the

      incident was out of character for her, she had never exhibited any signs of

      substance abuse, and she very remorseful for what occurred. The court also

      admitted a letter written by McGuinness’s therapist indicating that McGuinness

      was diagnosed with PTSD in May 2019 and continued to see a therapist for

      treatment. The presentence investigation report reflected that McGuinness had

      no prior criminal history, is a high school graduate, and possessed an associate

      degree in Veterinary Technology.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 4 of 13
[10]   McGuinness also testified, reading a statement in which she apologized to

       Fields’s family and friends, expressed remorse and regret, and took

       responsibility for her actions. McGuinness testified to attending a Mothers

       Against Drunk Driving (MADD) class in July 2018 and completing a substance

       abuse program in the summer and fall of 2018. On cross-examination,

       McGuinness said that, on the night in question, she had consumed alcohol at a

       gathering for someone who had returned from the Army.


[11]   The State asked the court to impose six years with four years executed and to

       suspend her driver’s license for six years. The defense asked the court to

       impose three years of incarceration, all suspended. At the hearing, before

       pronouncing its sentence, the court advised:


               It’s not my job to extend forgiveness, there has been a lot of talk
               about forgiveness here this morning. My job is to follow the law
               and apply it to the facts, and that is what I try to do. I’m not
               supposed to be swayed by sympathy, bias, prejudice, or any of
               those types of things. So, what I’ve tried to do is craft a sentence
               that I believe is appropriate based upon the law and the facts that
               I’ve heard here this morning[.]


       Transcript at 86.


[12]   Thereafter, the trial court, at the hearing and in its written sentencing order,

       found the following two aggravators: (1) McGuinness was under twenty-one

       years old at the time the act was committed, and (2) “the emotional impact on

       the siblings, the family, and the son who has to grow up without a mother.” Id.

       at 88. The trial court found the following mitigators: (1) McGuinness has no

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 5 of 13
       criminal history; (2) she is likely to respond to probation or short-term

       imprisonment; (3) her character and attitude indicate that she is unlikely to

       commit another crime; and (4) she entered into a plea and accepted

       responsibility for the offense. The trial court sentenced McGuinness to four

       years in the DOC with one year suspended to probation on home detention,

       ordering McGuinness to perform eighty hours of community service, with forty

       being involved on victim impact panels. The court also ordered her driver’s

       license suspended for six years. McGuinness now appeals.


                                        Discussion & Decision
                                                 I. Sentencing

[13]   McGuinness argues that the trial court abused its discretion when it sentenced

       her and asks us to vacate her sentence and remand with instructions to impose

       no more than three years. Sentencing decisions rest within the sound discretion

       of the trial court and are reviewed on appeal only for an abuse of discretion.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on other grounds on

       reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of discretion occurs where the

       decision is clearly against the logic and effect of the facts and circumstances

       before the court, or the reasonable, probable, and actual deductions to be drawn

       therefrom. Moyer v. State, 83 N.E.3d 136, 141 (Ind. Ct. App. 2017), trans.

       denied. When sentencing, a trial court abuses its discretion if it, among other

       things, “considers reasons that ‘are improper as a matter of law.’” McCain v.

       State, 148 N.E.3d 977, 981 (Ind. 2020) (citing Buford v. State, 139 N.E.3d 1074,

       1081 (Ind. Ct. App. 2019) and quoting Anglemyer, 868 N.E.2d at 491). If the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 6 of 13
       trial court has abused its discretion, we will remand for resentencing “if we

       cannot say with confidence that the trial court would have imposed the same

       sentence had it properly considered reasons that enjoy support in the record.”

       Buford, 139 N.E.3d at 1081 (quoting Anglemyer, 868 N.E.2d at 491). The

       relative weight or value assignable to reasons properly found, or those which

       should have been found, is not subject to review for abuse of discretion. Id.


[14]   McGuinness asserts that the trial court erred when it found the impact on

       Fields’s family to be an aggravating factor. We agree. This court has

       explained:


               Under normal circumstances, the impact upon a victim’s family
               is not a proper aggravating circumstance for purposes of
               sentencing. See Bacher v. State, 686 N.E.2d 791, 801 (Ind. 1997).
               In Bacher, our supreme court explained that because the impact
               on family members accompanies almost every case dealing with
               the death of a victim, it is not appropriate to consider that impact
               as an aggravating factor unless that impact was of such a
               destructive nature not normally associated with the commission
               of the offense in question and the impact was foreseeable to the
               defendant. Id. Here, Rodriguez was charged with operating a
               vehicle while intoxicated causing death being an essential
               element of the offense. Therefore, it is not appropriate to
               consider the impact of the victim’s death on her family, because
               death is normally associated with the commission of the offense
               in question; although its impact was not necessarily foreseeable
               to the defendant. See id.


       Rodriguez v. State, 785 N.E.2d 1169, 1177 (Ind. Ct. App. 2003), superseded by

       statute on other grounds, trans. denied. Accordingly, the trial court abused its

       discretion when it considered the impact of Fields’s death on her family.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 7 of 13
[15]   That said, a single aggravating circumstance may be sufficient to enhance a

       sentence. Buford, 139 N.E.3d at 1081. When a trial court considers an

       improper aggravator but other valid aggravating circumstances exist, a sentence

       enhancement may still be upheld. Id. Here, the trial court’s other identified

       aggravator was that McGuinness was under the age of twenty-one, specifically

       nineteen, and thus under the legal age for drinking alcohol. There is no

       challenge to this aggravator, and we find that it is valid. Our Supreme Court

       has held that a sentence may be upheld where a single aggravating factor

       supports it, so long as we can say with confidence that in the absence of the

       invalid aggravator(s) the trial court would have imposed the same sentence.

       McCain, 148 N.E.3d at 981 (quotation omitted); see also Phelps v. State, 914
N.E.2d 283, 293 (Ind. Ct. App. 2009) (citing Bacher v. State, 722 N.E.2d 799,

       803 (Ind. 2000)).


[16]   Here, the court was faced with a tragic accident with horrible consequences on

       both sides of the equation. It delivered a thorough explanation for its

       sentencing decision, recognizing that Fields’s family obviously suffered a severe

       and traumatic loss and that McGuinness made a terrible decision, which she

       appeared to deeply regret. As the court recognized, however, the accident and

       loss of life was “totally preventable” and stemmed from a “selfish act.”

       Transcript at 87. The advisory sentence for a Level 5 felony, which McGuinness

       requests, is three years. Ind. Code § 35-50-2-6. Here, the court imposed four

       years, with one suspended. Based on the record before us, we can say with

       confidence that the court would have imposed the same sentence absent the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 8 of 13
       invalid aggravator. 1 We do not find that the trial court abused its discretion in

       sentencing McGuinness.


                                               II. License Suspension

[17]   McGuinness next argues that her six-year driver’s license suspension is

       inappropriate in light of the nature of the offense and her character, and she

       asks us to revise it under our authority pursuant to Ind. Appellate Rule 7(B). 2

       The State asserts, among other things, that license suspensions are not criminal

       punishments and not reviewable under App. R. 7(B), and, therefore,

       McGuinness has waived her claim. We agree with the State insofar as license

       suspensions are not punitive in nature, as explained below, but decline to find

       that McGuinness has waived her challenge to the length of the suspension.


[18]   We begin by observing that “[t]here exists no absolute right to obtain and keep

       a driver’s license in Indiana.” Schrefler v. State, 660 N.E.2d 585, 587 (Ind. Ct.

       App. 1996) (citing Ruge v. Kovach, 467 N.E.2d 673, 677 (Ind. 1984)). Rather,

       driving privileges are an entitlement that may be withheld, suspended, or

       revoked by the State for reasons of public safety. Id. at 587-88.




       1
         To the extent that McGuinness argues that the trial court improperly weighed the aggravators and
       mitigators, we note that trial courts no longer have any obligation to weigh aggravating and mitigating
       factors against each other when imposing a sentence, and a trial court cannot now be said to have abused its
       discretion in failing to “properly weigh” such factors. Anglemyer, 868 N.E.2d at 491.
       2
         App. R. 7(B) provides that we “may revise a sentence authorized by statute if, after due consideration of the
       trial court’s discretion, the Court finds that the sentence is inappropriate in light of the nature of the offense
       and the character of the offender.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020                    Page 9 of 13
[19]   Ind. Code § 9-30-16-2(c), regarding suspension of driving privileges for

       operating a vehicle while intoxicated, provides, in pertinent part:


               If a person is convicted of an offense that includes the element of
               causing the death of another person and the offense involved the
               operation of a motor vehicle or was an offense under IC 9-30-5,
               the court shall order that the person’s driving privileges are
               suspended for a period of at least two (2) years and not more than
               the maximum allowable period of incarceration of the criminal
               penalty for the offense.


       The plain language of this statute provides that, when the predicate conviction

       occurs, the trial court shall suspend a defendant’s driving privileges for at least

       two years and not more than the maximum allowable period of incarceration

       for the offense. In this case, McGuinness was convicted of a Level 5 felony, the

       sentencing range for which is between one and six years. I.C. § 35-50-2-6(b).

       Therefore, pursuant to I.C. § 9-30-16-2(c), the trial court could suspend

       McGuinness’s license for between two and six years. That decision was left to

       the court’s discretion. Cf. Adams v. State, 960 N.E.2d 793, 797 (Ind. 2012)

       (addressing now-repealed Ind. Code § 35-48-4-15 – which made license

       suspension mandatory when a motor vehicle was “used” in the commission of

       certain drug offenses – and stating, “The statute leaves the court discretion to

       decide the length of the suspension, but not whether to order it.”) (emphases in

       original); Mitchell v. State, 659 N.E.2d 112, 114 (Ind. 1995) (applying now-

       repealed statute requiring trial court to suspend a defendant’s driver’s license

       upon conviction for possession of cocaine and observing that, once a conviction



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 10 of 13
       is obtained, trial court must suspend driving privileges and “[t]he trial court’s

       discretion extends only to the length of the suspension”).


[20]   The State argues that license suspension is not a criminal penalty. We agree.

       Our Supreme Court, in addressing a lifetime driver’s license forfeiture following

       conviction for driving while suspended as a habitual traffic violator, explained:


               A sanction is a criminal punishment when its purpose is punitive
               rather than remedial. A collateral consequence, by contrast, is a
               civil penalty or disability imposed either by operation of law at
               the time of conviction or because of a subsequent, separate
               proceeding by a court or administrative agency. These
               consequences may apply indefinitely or for a limited period[.] . . .


               Some collateral consequences impose onerous, long-lasting
               burdens on an individual. Other collateral consequences serve
               important public interests. A driver’s license suspension falls
               under this latter category.


       State v. Reinhart, 112 N.E.3d 705, 713 (Ind. 2018) (internal citations omitted).


[21]   In Moala v. State, 969 N.E.2d 1061 (Ind. Ct. App. 2012), this court addressed a

       defendant’s double jeopardy claim related to his convictions for Class C

       misdemeanor operating while intoxicated, which carried an automatic license

       suspension upon conviction, and Class B misdemeanor public intoxication.

       The court expounded on the remedial purpose of the license suspension

       statutes, stating:


               [T]he administrative suspension scheme was “designed to
               promote the State’s interest in keeping its highways safe from

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 11 of 13
                intoxicated drivers” and although “the suspension of driving
                privileges has some punitive impact on the offender . . . [it] is
                merely incidental to the overriding remedial purpose of the
                statute.”
Id. at 1066 (quoting Schrefler, 660 N.E.2d at 588). In sum, “[w]hether it be for

       life or for a more limited time, the suspension of one’s driving privileges does

       not constitute punishment.” Hazelwood v. State, 3 N.E.3d 39, 43 (Ind. Ct. App.

       2014).


[22]   With the above in mind, our task is to determine whether the trial court’s

       decision to suspend McGuinness’s license for a period of six years was an abuse

       of discretion. An abuse of discretion occurs when the decision clearly

       contravenes the logic and effect of the facts and circumstances before the court.

       Adams, 960 N.E.2d at 796-97. Here, McGuinness acknowledges that her

       actions resulted in Fields’s death, but urges that a “relatively low alcohol

       concentration,” no observable signs of impairment at the scene beyond the odor

       of alcohol on her breath, and her immediate attempts to assist Fields at the

       scene mitigate in her favor. Appellant’s Brief at 18. She also highlights aspects of

       her character such as her education and employment, as well as the facts that

       she voluntarily sought out substance abuse treatment, was genuinely

       remorseful, and suffers from PTSD due to the accident. The State reminds us

       that McGuinness “blew almost twice the legal limit,” “was driving at a high

       rate of speed” when she hit the pick-up, and was initially dishonest at the scene,

       telling Deputy Thomas that another car had hit her and caused her to collide

       with the pick-up truck. Appellee’s Brief at 15, 16-17.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 12 of 13
[23]   The trial court had the unenviable task of crafting a sentence and determining

       the length of license suspension in this sad case. The record reflects thoughtful

       consideration by the trial court. McGuinness has failed to persuade us that the

       trial court abused its discretion when it ordered that McGuinness’s license be

       suspended for six years.


[24]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-460 | September 10, 2020   Page 13 of 13